
	
		I
		111th CONGRESS
		1st Session
		H. R. 2282
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2009
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to
		  reauthorize the State Criminal Alien Assistance Program.
	
	
		1.SCAAP
			 reauthorizedSection 241(i) of
			 the Immigration and Nationality Act (8 U.S.C. 1231(i)) is amended—
			(1)by amending
			 paragraph (4)(A) to read as follows:
				
					(4)(A)In carrying out
				paragraph (1), the Secretary of Homeland Security shall give priority
				to—
							(i)Federal incarceration of
				undocumented criminal aliens who have committed aggravated felonies; and
							(ii)compensating States, and political
				subdivisions of States—
								(I)located on a border of the United States
				with Canada or Mexico; or
								(II)having one of the fifth largest
				populations of aliens who are not authorized to be present in the United
				States.
								;
				and
			(2)by amending
			 paragraph (5) to read as follows:
				
					(5)There are
				authorized to be appropriated $1,000,000,000 for each of fiscal years 2010
				through 2014 to carry out this
				subsection.
					.
			
